EXHIBIT 99.1 Consolidated Financial Statements (Expressed in Thousands of Canadian Dollars) For the years ended December 31, 2014, 2013 and 2012 Exeter Resource Corporation Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars) December 31, December 31, Assets Current Cash and cash equivalents (Note 7) $ $ Amounts receivable and prepaid expenses Due from related party (Note 13) 9 21 Other financial assets (Note 8) 24 63 Property and equipment (Note 9) 84 $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 13) 64 42 Shareholders’ Equity Share capital (Note 11) Contributed surplus Deficit ) ) Accumulated other comprehensive income 40 34 $ $ Contractual Obligations(Note 16) Approved by the Directors: “Robert Reynolds” Director “John Simmons” Director See accompanying notes to the consolidated financial statements 2 Exeter Resource Corporation Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) For the years ended December 31, Income Interest income $ $ $ Loss on sale of assets - - (6 ) Expenses Accounting and audit Administration salaries and consulting (Note 12) Amortization (Note 9) 42 50 Directors’ fees (Note 12) Foreign exchange loss (gain) 10 20 ) General and administration (Note 15) Legal fees 48 40 Impairment on available-for-sale investments (Note 8) 39 - Management fees (Note 12) Mineral property exploration expenditures (Notes 10 and 12) Shareholder communications Stock exchange listing and filing fees 94 Net loss for the year ) ) ) Other comprehensive income for the year Items that may be reclassified to profit or loss: Currency translation difference 6 18 72 Comprehensive loss for the year $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements 3 Exeter Resource Corporation Consolidated Statements of Cash Flows (Expressed in Thousands of Canadian Dollars) For the years ended December 31, Operating Activities Net loss for the year $ ) $ ) $ ) Non-cash items: Amortization(Note 9) 42 50 Loss on available-for-sale investments(Note 8) 39 - Loss on sale of assets - - 6 Share-based compensation (Note 12) Changes in non-cash working capital items: Amounts receivable and prepaid expenses 98 ) Due from related parties 12 74 (2 ) Due to related parties 22 (8 ) ) Accounts payable and accrued liabilities (6 ) ) Cash flows from operating activities ) ) ) Financing Activities Issue of share capital - - Cash flows from financing activities - - Investing Activities Acquisition of property and equipment (2 ) ) ) Acquisition of marketable securities - ) - Proceeds from sale of assets - - 31 Cash flows from investing activities (2
